DETAILED ACTION
Amendment submitted August 6, 2021 has been considered by examiner. Claims 1-20 are pending. 


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 11 are amended and currently state “wherein the first and second restore operations are ordered based on a storage index of where the first and second copies are stored to reduce the occurrence of duplicate transmission of the first and second copies from the secondary storage subsystem to the primary storage subsystem.” The Applicant states that the amendments are found in paragraphs [0286, 0287 and 0290] of the published application.
However, none of the cited paragraph, nor anywhere in the instant specification seem to recite or suggest that restore operations are ordered based on a storage index of where the first and second copies are stored. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 are amended and currently state “wherein the first and second restore operations are ordered based on a storage index of where the first and second copies are stored to reduce the occurrence of duplicate transmission of the first and second copies from the secondary storage subsystem to the primary storage subsystem.” The Applicant states that the amendments are found in paragraphs [0286, 0287 and 0290] of the published application.
However, it is unclear what it means to order restore operations based on a storage index. Furthermore, the instant specification does not seem to provide guidance for a data restoration based on a storage index.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9-13, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al (US Patent Application Publication 2010/0250549) in view of Habermann et al (US Patent Application Publication 2012/0226664) further in view of Claudatos et al (US Patent 8,375,005) and further in view of Palliyll et al (US Patent Application Publication 2005/0131900)


Claims 1 and 11: Muller discloses a method and a system of restoring data from multiple storage devices in an information management system, the method comprising:
receiving a request to restore a set of one or more files including a first file from a secondary storage subsystem to a client computing device residing in a primary storage subsystem, wherein the secondary storage subsystem comprises a plurality of secondary storage devices with at least a first secondary storage device that stores a first copy of the first file, and at least a second secondary storage device that separately stores a second copy of the first file [Figs. 3, 4A, 4B, 0067, 0073-0076]. [“the storage manager 105 receives an indication of one or more locations at which to store the instances of the data objects subject to the storage policy.” That is interpreted as identifying which objects get stored a specified number of times (including storing a second copy, at different selected storage devices.]

wherein the first file was migrated from the primary storage subsystem to the secondary storage system and is no longer stored in the primary storage subsystem [[Figs. 3, 4A, 4B, 0067]. [While Muller does not explicitly recite that files are migrated, Muller discloses that “the storage manager 105 receives an indication of one or more locations at which to store the instances of the data objects subject to the storage policy.” The storage policy is based on storage operation, which includes at least migration of data, as described in [0044] of Muller. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Muller to migrate files. One would have been motivated to do so in order satisfy criteria such as a particular storage requirements of a storage operation.]
using one or more devices comprising computer hardware, selecting a subset of secondary storage computing devices based on stored selection criteria, the subset comprising at least a first secondary storage computing device and a second secondary storage computing device [0031]. [The restore policies are based at least on storage policies of where data is stored.]
using the first secondary storage computing device, initiating a first restore operation to create, in the primary storage system,  a first restore file of the first copy of the first file stored in the first secondary storage computing device [0108-0109]. [“ receives an indication to restore a data object… the secondary storage computing device 165 determines one or more locations (e.g., one or more storage devices 115) at which an instance of the data object is stored…”]
using the second secondary storage computing device, initiating a second restore operation to create, in the primary storage subsystem, a second restore file of the second copy of the first file stored in the second secondary storage computing device [0108-0109].

Muller does not explicitly disclose wherein the second restore operation at least partially overlaps the first restore operation. 
However, Habermann [0013] discloses restoring data from a backup in parallel.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Muller with Habermann. One would have been motivated to do so in order to restore data quicker.

	Muller does not explicitly disclose wherein the first and second restore operations are ordered based on a storage index of where the first and second copies are stored to reduce the occurrence of duplicate transmission of the first and second copies from the secondary storage subsystem to the primary storage subsystem.
	However, Claudatos (Col 8 ln 17-50) discloses restoring operations based at least on an order defined in an index.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Muller with Claudatos. One would have been motivated to do so in order to restore data based on a prioritization criteria retrieve more important data first.

Muller alone also does not explicitly disclose using one or more devices comprising computer hardware, automatically terminating the second restore operation of the second restore file in progress when the first restore file is restored prior to the second restore file.
However, Muller [Figs. 3, 4A, 4B, 0067, 0073-0076] discloses restoring data as described above. Restoring data is analogous to at least copying certain data; Palliyll [0069] further describes “terminates 490 any redundant in -progress retrieval operations in response to successful receipt of a copy of the resource.”
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Muller with Palliyll. One would have been motivated to do so in order to make sure that duplicate copies are not restored.
Claims 2 and 12: Muller as modified discloses the method and the system of Claims 1 and 11 above, and Muller further discloses wherein at least a portion of the first restore operation of the first restore file and at least a portion of the second restore operation of the second restore file overlap in time [0035].
Claims 3 and 13: Muller as modified discloses the method and the system of Claims 1 and 11 above, and Palliyll, for the same reasons as above, further discloses canceling the second restore operation of the second restore file upon receipt of a notification that the first restore file has been restored [0069]. [Palliyll describes that the system “terminates 490 any redundant in -progress retrieval operations in response to successful receipt of a copy of the resource.”]
Claims 5 and 15: Muller as modified discloses the method and the system of Claims 1 and 11 above, but Muller does not explicitly disclose wherein a user can select a parallel restoration of the first and second restore files in a user interface 
However, Habermann [0013] discloses restoring data from a backup in parallel.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Muller with Habermann. One would have been motivated to do so in order to restore data quicker.
Claims 6 and 16: Muller as modified discloses the method and the system of Claims 1 and 11 above, and Muller further discloses wherein the stored selection criteria comprises at least one of the group consisting of: a geographical location of a client computing device, a geographical location of a first restore computing device, a geographical location of a second restore computing device, a speed of a network connection, and availability of the network connection [0084].
Claims 9 and 19: Muller as modified discloses the method and the system of Claims 1 and 11 above, and Muller further discloses wherein the first file comprises a plurality of data blocks generated in primary memory by a virtual machine file or a database [0036].
Claims 10 and 20: Muller as modified discloses the method and the system of Claims 1 and 11 above, and Habermann, for the same reasons as above, further discloses wherein a parallel restoration of the first and second restore files is defined in a storage policy [0013, 0022].

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al (US Patent Application Publication 2010/0250549) in view of Habermann et al (US Patent Application Publication 2012/0226664) further in view of Claudatos et al (US Patent 8,375,005) further in view of Palliyll et al (US Patent Application Publication 2005/0131900) and further in view of Ohran et al (US Patent Application Publication 2002/01112134). 

Claims 4 and 14: Muller as modified discloses the method and the system of Claims 1 and 11 above, but Muller alone does not explicitly disclose identifying a first group of data blocks associated with the first file to restore using a first restore computing device; identifying a second group of data blocks associated with the first file to restore using a second restore computing device; determining a first order for restoring the first group data blocks; and determining a second order for restoring the second group of data blocks.
However, Mueller [0108] discloses restoring data based on which device the data was copied from and Ohran [0041] discloses restoring data based on a particular order.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Muller with Ohran. One would have been motivated to do so in order to restore data up to a point that is necessary, such as up to a particular time.


Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al (US Patent Application Publication 2010/0250549) in view of Habermann et al (US Patent Application Publication 2012/0226664) further in view of Claudatos et al (US Patent 8,375,005) further in view of Palliyll et al (US Patent Application Publication 2005/0131900) and further in view of Prahlad et al (US Patent Application Publication 2010/0332401).

Claims 7 and 17: Muller as modified discloses the method and the system of Claims 1 and 11 above, but Muller alone does not explicitly disclose selecting a first restore computing device to restore the first restore file and a second restore computing device to restore the second restore file based on historical data relating to previous restore operations.
However, Prahlad [0124] discloses recording speed of restores in order to identify performance of each storage site. The performance is then used to identify which storage site to use.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Muller with Prahlad. One would have been motivated to do so in order to identify where to store data based on previously recorded data.
Claims 8 and 18: Muller as modified discloses the method and the system of Claims 7 and 17 above and Prahlad [0124], for the same reasons as above, further discloses wherein the historical data relating to previous restore operations comprises at least one of the group consisting of: an average speed of a network connection, and historical availability of the network connection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Caputo (2012/0130956) describes at least restoring data based on an order.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX GOFMAN/Primary Examiner, Art Unit 2163